PAGE, Justice
(concurring in part, dissenting in part).
I concur in the result reached by the court in today’s decision. I respectfully dissent, however, from that part of the decision holding that the trial court did not err when it allowed into evidence Ortega’s statements to the BCA agents. Under our case law, the statements were inadmissible because Ortega unequivocally invoked his right to remain silent and because the agents failed to stop and clarify Ortega’s equivocal invocation of his right to counsel.
I.
Both this court and the U.S. Supreme Court have long held that, once a suspect invokes his right to remain silent, law enforcement agents must cease interrogation and “scrupulously honor[]” the suspect’s right to remain silent. Michigan v. Mosley, 423 U.S. 96, 104, 96 S.Ct. 321, 46 L.Ed.2d 313 (1975); State v. Williams, 535 N.W.2d 277, 282 (Minn.1995). As I stressed in my concurrence and dissent in Williams, this rule is meant to prevent “police from ‘persisting in repeated efforts to wear down [the accused’s] resistance and make him change his mind.’ ” 535 N.W.2d at 290 (Page, J., concurring and dissenting) (quoting Smith v. Illinois, 469 U.S. 91, 95 n. 2, 105 S.Ct. 490, 83 L.Ed.2d 488 (1984)).
Here, Ortega unambiguously and unequivocally invoked his right to remain silent twice. The first time he said, “I ain’t got nothin’ else to say man. That’s it, I’m through. I told you.” The second time he stated, “I’m getting hard headed right now so just please, I’m through. Seriously.” Viewed in context, a reasonable law enforcement officer should have understood Ortega’s statements to mean that, at the time they were made, Ortega had “nothin’ else to say” and that he was seriously “through” talking with the police. At that point, the officers should have honored Ortega’s invocation of his right to remain silent.
In support of its conclusion that Ortega was equivocal in invoking his right to remain silent, the court claims that Ortega may have been talking only about the particular subject of the knife. Supra at 69-70. This strained reading requires this court to read into Ortega’s words limiting terms that simply are not present — Ortega’s plain language is not limited to the discussion of the knife. Nor does the context in which the statements occurred suggest any such limitation. In the five minutes leading up to Ortega’s invocation of his right to remain silent, Ortega was questioned on a wide range of topics regarding his movements and interactions after the murder, including: changing clothes, lying down, going to his cousin’s apartment, going to his girlfriend’s mother’s house, showering, avoiding the police, and deciding to not turn himself in. Given the scope of the interrogation immediately preceding the invocation of his right to remain silent, the court’s suggestion that Ortega simply did not want to talk about the knife is unsupported by the record.
Not only did Ortega’s interrogators not honor his right to remain silent, their efforts were geared toward wearing down Ortega’s resolve to remain silent. Ortega first said, “I ain’t got nothin’ else to say man. That’s it, I’m through. I told you.” Rather than honoring Ortega’s desire to remain silent, one of the agents pushed Ortega to talk more by inviting him to clarify the agent’s alleged confusion. In response, Ortega again unequivocally invoked his right to remain silent, stating, “I’m getting hard headed right now so just please, I’m through. Seriously.” Again, the agent refused to honor Ortega’s right to remain silent. Although he acknowl*75edged Ortega’s request by stating, “okay,” the agent then immediately encouraged Ortega to continue talking by stating he was confused and invited Ortega to clarify his story for them. This is the precise police behavior expressly prohibited by Smith, 469 U.S. at 95 n. 2, 105 S.Ct. 490.
II.
Both this court and the United States Supreme Court have also recognized that a suspect’s right to have counsel present during interrogation is “an indispensable prophylactic measure to protect the constitutional privilege against self-incrimination.” State v. Chavarria-Cruz, 784 N.W.2d 355, 360 (Minn.2010) (citations omitted); see also Miranda v. Arizona, 384 U.S. 436, 469, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). For purposes of vindicating that right, Minnesota law affords greater protection to a suspect invoking his right to counsel than does federal law. Under Minnesota law, when a suspect’s request is “equivocal or ambiguous” but “subject to a construction that the accused is requesting counsel, all further questioning must stop except that narrow questions designed to ‘clarify’ the accused’s true desires respecting counsel may continue.” State v. Risk, 598 N.W.2d 642, 647-48 (Minn.1999) (quoting State v. Robinson, 427 N.W.2d 217, 223 (Minn.1988)).
Here, well before he was given a Miranda warning, Ortega asked the interrogating law enforcement agents, “Am I supposed to have a lawyer present?” At a minimum, this statement was an equivocal request for an attorney. See State v. Doughty, 472 N.W.2d 299, 303 (Minn.1991) (holding the statement, “Shouldn’t I have an attorney so you don’t ask me any illegal questions?” as an equivocal request for counsel). Indeed, the record indicates that the agent doing the questioning understood this question by Ortega to be such a request. In response, the agent replied, “Well that, that’s what I’m going to tell ya, I’m going to give you your rights, okay?” While that initial response was appropriate, the agent did not proceed to give Ortega his rights or otherwise stop the interrogation except for “narrow questions” designed to clarify Ortega’s desires with respect to counsel. What the agent did was to persist in making statements designed to encourage Ortega to answer questions without the assistance of counsel.1 Specifically, the agent told Ortega *76that he could not talk to him if Ortega talked to a lawyer and that the agents would not “have an idea as to what happened in that room from [Ortega’s] prospective [sic]” if Ortega did not tell them. Clearly, the agent did not want Ortega to unequivocally invoke his right to counsel. This fact is highlighted by the agent’s failure to “clarify” whether Ortega wanted a lawyer after he received the Miranda warning. Rather than ask Ortega if he wanted counsel, the agent asked him if he “want[ed] to tell us your side of the story tonight.”2 An affirmative answer to that question is not necessarily a negative answer to his desire to have an attorney present. In the end, the agent neither stopped his interrogation nor clarified Ortega’s desires regarding counsel.
III.
For the foregoing reasons, I conclude that the trial court erred when it allowed into evidence the statements Ortega made after he unequivocally invoked his right to remain silent as well as all of the statements Ortega made during the interrogation after the police failed to stop and clarify his desire to invoke his right to counsel. I also conclude, however, that on the record before us, the errors were harmless beyond a reasonable doubt because, given the other evidence of Ortega’s guilt produced at trial, the jury’s verdict was surely unattributable to the errors. See State v. Juarez, 572 N.W.2d 286, 292 (Minn.1997). On that basis, I also conclude that Ortega’s conviction is properly affirmed.

. Ortega’s question and the relevant portion of the Bureau of Criminal Apprehension agent’s response follows:
[ORTEGA]: Am I suppose[d] to have a lawyer present?
[AGENT]: Well, that, that's what I’m going to tell ya, I’m going to give you your rights, okay? And as, as I explain to you just before we turned on the tape that your dad was arrested earlier today, okay, for probable cause homicide. [A] gentleman that you and he got into a fight with last night ended up dead in a hallway. I’ve taken a statement from him, taken statements from other two, two other witnesses that were there and present for it, ah, Vernea brothers, ah, so I have a very good understanding of what took place there okay, and right now I'm giving you an opportunity to tell us your side of the story. Ah, I don't know what the fight was specifically about, I don’t know what Troy did to, ah, to if he started this, I have no idea but what I want to get from you is your side of the story. As I told you, your father was arrested earlier this morning at his apartment with your grandfather, your grandfather's apartment, um, they’re doing search warrants right now, they're doing all kinds of evidence collecting ah, we just arrest you and your girlfriend at a house here in Austin, and at this point, you know, she’s facing charges of aiding and abetting because she was up there with you when this occurred, okay? And you guys were calling all night to try and get some help to get picked up up there and get brought down here to somewhere that was, what you thought was at least safe, okay? Um, I give you this opportunity now, Daniel, Danny, if you want to talk to *76us, that's great. If you don’t, that is your choice. You mentioned a lawyer right away. I can’t talk to you if you want to speak to a lawyer but I’m going to give you your rights, listen to them, but understand that I'm not going to have an idea and Scott’s not going to have an idea as to what happened in that room from your prospective [sic] last night, what you’re saying happened unless you tell us.
[ORTEGA]: It’s not going to matter what I say though.
[AGENT]: Well, if it’s what you and your dad say, if what you and your dad say is, is close, ah, and it paints a different story then [sic] other people are saying, then it’s more believable isn’t it, two, two people say one thing but I need for you to say that and before you do that, before I ask any questions specifically about this incident, ah, it’s ah, a law, it’s a rule that I have to give you your rights, okay? And I just ask you to be open minded and talk to us and tell us your version of things, okay? Um, number one you have the right to remain silent, anything you say can and will be used against you in the court of law. You have the right to a lawyer and to have that lawyer with you while you are being questioned. If you can't afford to hire a lawyer, one will be appointed to represent you without any cost to yourself. Do you understand those rights Danny?


. The court misconstrues the agent's statements to Ortega, suggesting that they were part of a "conversation,” rather than an interrogation. The agent’s statements clearly go beyond permissible "narrow questions” to determine Ortega's request; rather, the agent's statements are aimed at encouraging Ortega to continue to talk, in violation of the stop- and-clarify rule. Risk, 598 N.W.2d at 647-48. The agent’s obligation upon an ambiguous invocation of the accused's right to counsel is to stop the interrogation entirely, and then, only after clarifying the suspect’s request, continue the interrogation only if the suspect agrees to speak with the agent without an attorney present.